Citation Nr: 0930257	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Waco, Texas, which denied the claim.  

The appellant testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in January and December 2007.  
It returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's tinnitus was not incurred and is not 
related to inservice noise exposure.

2.  The appellant's tinnitus was not caused or aggravated by 
his service connected diabetes mellitus.  


CONCLUSION OF LAW

The appellant's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2003 satisfied the duty to notify 
provisions as to the second and third Quartuccio elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The letter did not address the evidence necessary to 
substantiate the appellant's claim based secondary service 
connection or the degree of disability or effective date 
elements of Dingess.  A January 2007 letter satisfied the 
Dingess elements.  A January 2008 letter informed the 
appellant of the evidence necessary to substantiate the 
appellant's claim based secondary service connection.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2007 and January 2008, he was 
provided years to respond with additional argument and 
evidence, testified before the undersigned, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in June 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records from 2001 to the present are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  In the Board's January 
2007, the RO was instructed to request any extant VA 
treatment records from the Dallas VA Medical Center (VAMC) 
for the time period of June 1970 to December 1977.  The RO 
dispatched such a request in January 2007 to the North Texas 
Healthcare System, which includes the Dallas VAMC.  The 
System responded in February 2007 that evidence was found 
that the appellant sought treatment on or about April 10, 
1977, at the Dallas VAMC.  On recall from archives, the 
hospital records did not contain any reference to the 
appellant's treatment.  The Board finds that there are no 
further avenues to search and that further attempts to obtain 
the treatment records would be futile.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2006 medical 
examination to obtain an opinion as to whether his tinnitus 
was the result of inservice noise exposure.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has tinnitus as a result of 
noise exposure during service in Vietnam.  In the 
alternative, he has also argued that his service connected 
diabetes mellitus may have contributed to his tinnitus.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The appellant contends that he had considerable noise 
exposure during combat, while serving as a helicopter door 
gunner.  The appellant is in receipt of the Distinguished 
Flying Cross, two Air Medals with "V" devices, and a Purple 
Heart.  Each of these establishes his presence in combat.  
Furthermore, noise exposure is entirely consistent with 
service in combat and aboard helicopters.  The Board finds 
that the appellant's inservice incurrence event is more than 
adequately established.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.

The appellant testified before the undersigned that he had no 
hearing protection while in service and that the combat 
environment was extremely loud due to a door-mounted mini-
gun.  He stated that the ringing in his ears began right 
after he separated from service.  The appellant's wife also 
testified that the appellant had been complaining of ringing 
in his ears on and off since they have been married.  

The Board notes that the appellant's Vietnam service is 
recorded as lasting from December 1967 to August 1969, with 
his return to the United States occurring about ten months 
before his separation from service in June 1970.  

The appellant's service treatment records do not mention 
tinnitus.  The appellant had a February 1970 flight physical, 
the report of which does not mention tinnitus.  The 
appellant's February 1970 report of medical history indicates 
that he had no ear trouble at that time.  

The appellant has argued that his presence around helicopters 
should be enough to support service connection.  He submitted 
an article detailing a study showing higher than normal, or 
previously estimated, rates of hearing loss and tinnitus 
among active U.S. Army helicopter pilots.  The Board notes 
that the study was based on audiograms, identical to the one 
the appellant underwent in February 1970.  The February 1970 
flight physical includes an audiogram, which shows that his 
hearing was well within normal limits.  No tested dB range 
had a puretone threshold score above 10, with most scores at 
zero.  Normal on such a test is between zero and twenty.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  While a 
significant number of helicopter crewers may have hearing 
loss, not all do.  The negative examination in service shows 
that he did not have hearing loss at that time, regardless of 
the prevalence of hearing loss among his peers.  

The appellant has not always consistently reported his 
tinnitus.  VA treatment records indicate a mixed profile.  
The appellant denied tinnitus in November 2001, reported it 
in the right ear in December 2001, in the left ear in 
February 2002, was noted to have reported a history of 
tinnitus of at least 15-20 years, denied tinnitus in August 
2002 and April 2003, reported a two year history of tinnitus 
at his January 2004 VA examination, and reported that the 
tinnitus does not happen often and does not bother him too 
much in May 2004.  

The appellant has argued that he reported tinnitus, among 
other things, while being seen at the Dallas VA Medical 
Center in 1976 or 1977.  As noted in the VCAA discussion, an 
April 1977 visit was found in the records, but no treatment 
notes were found in the archives.  

The appellant has also submitted a buddy statement that 
indicates that most of the appellant's former unit now 
suffers from tinnitus and other hearing loss issues.  The 
Board notes that such complaints are extremely common in 
aging populations and the mere fact of noise exposure in 
service does not mean, without further evidence, that the 
tinnitus and hearing problems are automatically the result of 
service.

The appellant was sent for a January 2004 VA examination.  
The report indicates that he recounted his inservice noise 
exposure.  He stated that after service, he worked as a 
mechanic, with mandatory hearing protection.  The appellant 
reported a two year history of progressive tinnitus and a 
three to four year history of hearing loss.  The appellant 
reported that the tinnitus was constant at that time.  The 
examiner concluded that, given the amount of time between 
service and onset, as reported at the examination, the most 
likely etiology for his tinnitus was presbycusis, not service 
noise.  

The appellant objected to this characterization.  The 
appellant was sent for a second VA examination in February 
2006.  The appellant recounted occasional tinnitus that would 
occur subsequent to service, primarily when he was subject to 
noise exposure or acoustic trauma.  The examiner indicated 
that his opinion did not vary based on the new history.  The 
examiner indicated that hearing loss caused by acoustic 
trauma appears within the time frame of exposure and not 
years later.  The appellant's hearing loss was considered to 
be consistent with his age and not accelerated.  As a result, 
the examiner concluded that the absence of complaints in 
service, the appellant's tinnitus was more attributable to 
the normal aging process.

The Board also notes that the appellant's testimony and 
statements to the examiner indicate that his tinnitus started 
some time after separation.  Separation from service was ten 
months after the end of his noise exposure.  This creates a 
clear break and moves onset outside of the time frame of 
exposure.  The Board also notes that the testimony from the 
appellant and his wife was that the ringing was off and on 
for years.  

The Board finds that the preponderance of the evidence is 
against a relationship between tinnitus and service.  The 
appellant's own testimony is that the tinnitus did not start 
in service.  The appellant's other auditory functioning was 
intact at separation and he denied ear trouble.  The 
testimony also indicates the tinnitus was intermittent at 
first, not chronic.  The appellant's recent VA treatment 
records indicate intermittence even in recent years.  The 
progress of the appellant's hearing loss appears consistent 
with normal aging.  The medical opinion of record indicates 
that, regardless of noise exposure in service, the tinnitus 
is not the result of service.  The Board notes that the 
appellant is competent to report episodes of tinnitus; 
however, the determination that these episodes constitute a 
disability is a medical question.  The preponderance of the 
evidence is simply against a relationship between tinnitus 
and inservice noise exposure.  Service connection must be 
denied on a direct basis.  See Hickson, supra.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

As noted above, the appellant has argued that his service 
connected diabetes mellitus may have contributed to his 
tinnitus.  The appellant has submitted a VA study and a 
University of Maryland study that suggest that diabetes may 
accelerate the aging of the auditory system.  The VA study 
description indicates that diabetes affects central auditory 
functioning more than peripheral functions, such as hearing 
loss.  The studies do not discuss tinnitus directly.

The appellant's a June 2000 private medical record indicates 
that he was diagnosed with diabetes about five years before.  
This is long after the alleged onset of tinnitus.  A causal 
relationship is simply implausible on this record.  

The February 2006 VA examination opinion also considered a 
possible relationship between diabetes and tinnitus.  The 
study generally states that a sudden hearing loss was 
associated with diabetes.  Given that the appellant's minimal 
hearing loss was progressive and entirely consistent with age 
in recent years, the examiner concluded that the diabetes 
mellitus had not affected the appellant's tinnitus.  

The Board finds that the preponderance of the evidence is 
against a relationship between tinnitus and diabetes 
mellitus.  The diabetes mellitus is a recent development, 
which the tinnitus long antedates.  The sole medical opinion 
is that the diabetes did not affect the tinnitus.  The 
appellant, earnest though he may be, is not competent to 
offer such a medical opinion.  The Board finds that the 
appellant's tinnitus was not caused or aggravated by his 
service connected diabetes mellitus.  Service connection on a 
secondary basis must be denied.  See Allen, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


